Citation Nr: 1135214	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  03-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for organic brain syndrome / leukodystrophy.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypoactive sexual desire disorder.

3.  Entitlement to an initial disability rating in excess of 20 percent for seizure disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to September 1992 with subsequent service reportedly from January 1995 to August 1996.

The issue of entitlement to service connection for organic brain syndrome / leukodystrophy is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in June 2005 and in September 2009, when it was remanded for additional development.

The Board notes that the service connection issue remaining on appeal has previously been characterized as entitlement to service connection for organic brain syndrome.  However, development of the medical evidence in this case has specifically identified a diagnosis of leukodystrophy as a pathology to which the Veteran's organic brain syndrome symptomatology is attributed.  As the diagnosis of leukodystrophy itself refers to an organic disease of the brain, the Board believes that the Veteran's claim for service connection for her symptoms of organic brain syndrome encompass the leukodystrophy diagnosis.  The Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the appellate issue accordingly, as reflected above.

The Veteran testified before a March 2005 Board hearing via videoconference.

The issues of entitlement to higher initial disability ratings for hypoactive sexual desire disorder and for seizure disorder are before the Board on appeal from a March 2011 RO rating decision.  A notice of disagreement was received in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Initial Disability Ratings for Hypoactive Sexual Desire Disorder and for Seizure Disorder

By rating decision in March 2011, the RO/AMC granted service connection for hypoactive sexual desire disorder and for seizure disorder.  A 10 percent initial disability rating was assigned for the former, and a 20 percent initial disability rating was assigned for the latter.  In May 2011, the Veteran filed a notice of disagreement as to the assigned disability ratings.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to these issues.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Entitlement to service connection for organic brain syndrome / leukodystrophy

The Board finds that complex medical questions have been raised by the evidence of record, including the most recent December 2010 VA examination report developed in accordance with the Board's prior remand.  Essential complex medical questions remain unresolved or inadequately addressed by the evidence of record, even following consideration of the December 2010 VA examination report.  In order to provide properly informed appellate review to the Veteran's claim, and to ensure compliance with the directives of the Board's prior remand, the Board finds that another remand is necessary at this time to develop evidence permitting a determination with regard to the complex medical questions remaining at issue.

The Veteran's appeal previously featured the additional claim of entitlement to service connection for epileptic seizures in addition to the issue remaining on appeal concerning entitlement to service connection for an organic brain disability.  As discussed in the Board's prior September 2009 remand, a November 2002 VA examination report described "[o]rganic brain syndrome as evidenced by ... epilepsy and leukoencephalopathy."  The November 2002 VA examination report described the seizure problems (epilepsy) as possibly intertwined with the organic brain syndrome/leukoencephalopathy/leukodystrophy, while also describing a high level of uncertainty with regard to the etiological details of these disabilities.

During the processing of the Board's September 2009 remand, a new and highly significant December 2010 VA examination report was added to the record; this report answers critical questions in this appeal, but also directs the Board's attention to other critical questions which remain inadequately addressed by the medical evidence of record.

The Board notes that the RO granted service connection for the Veteran's seizure disorder based upon finding that the December 2010 VA examiner opined that the Veteran's seizures more likely than not first manifested during the Veteran's military service.  The Board observes that the time-line of such onset is otherwise left unclear, as the VA examiner opined that the seizure disorder is not related to any in-service injury, and there is confusion presented in the examiner's identification of potential dates of the first seizure (the examiner appears to refer to years that were not during active duty service).  The only consequence of this confusion with regard to the current appeal is that the Board is unable to identify any particular time during the Veteran's active duty service when her seizure disorder first manifested, but the Board must accept that the seizure disorder did manifest or have onset at some point during the Veteran's active duty service.  Service connection is now established for seizure disorder, and VA's acceptance that the seizure disorder had onset or first manifested during the Veteran's active duty military service now shapes the facts for the adjudication of the brain issue remaining on appeal.

The RO continued to deny entitlement to service connection for organic brain syndrome based upon finding that the December 2010 VA examiner attributed the organic brain syndrome to "idiopathic leukodystrophy."

The Board finds, however, that the December 2010 VA examiner's attribution of the organic brain syndrome to "idiopathic leukodystrophy" simply reflects that the diagnosed pathology likely responsible for the organic brain syndrome symptomatology is identified as 'idiopathic leukodystrophy.'  The Board takes judicial notice of the fact that leukodystrophy diseases are, themselves, organic diseases of the brain; therefore, the Board finds that the Veteran's claim of entitlement to service connection for her organic brain syndrome symptoms encompasses the particular diagnosis of leukodystrophy.  In other words, the Board finds that attributing the Veteran's symptoms to the diagnosis of idiopathic leukodystrophy does not resolve this appeal; nor does this information fully resolve the etiological questions presented by the Board in its September 2009 remand directives.  The issue of entitlement to service-connection for the idiopathic leukodystrophy requires appellate review in this case, and there remains no medical opinion adequately addressing the likelihood that the Veteran's idiopathic leukodystrophy may have manifested or had onset during military service.

Appellate review of this issue requires an evidentiary basis for making a determination as to whether the Veteran's leukodystrophy is at least as likely as not etiologically linked to the Veteran's military service or had its initial onset or manifestations during military service.  The fact that the diagnosis of leukodystrophy has been characterized as 'idiopathic' does not resolve this question,  as it merely reflects that the disease arose spontaneously or due to an unidentified obscure cause.  The Veteran contends that her leukodystrophy first manifested during her military service (as again expressed in her May 2011 written statement), and the Board finds that the competent medical evidence currently of record does not permit the Board to make an informed determination as to whether the Veteran's in-service symptoms may have been manifestations of the current leukodystrophy.

As discussed above, evidence of record indicates that the Veteran's now service-connected seizure disorder and the organic brain syndrome on appeal have been viewed by medical professionals as potentially interrelated, with apparent uncertainty concerning the nature of the Veteran's various aspects of symptomatology.  The December 2010 VA examination report does not offer a clear opinion as to whether the Veteran's leukodystrophy is at least as likely as not related to the Veteran's in-service symptomatology, but did find that the Veteran's seizure disorder had onset during military service.  The December 2010 VA examination report does not provide any finding indicating any probability or improbability as to whether the in-service seizures reflect manifestations of the leukodystrophy during military service.

The December 2010 VA examiner suggested, consistent with prior medical evidence, a potential relationship between the leukodystrophy and the seizures.  The examiner described that the "slowly progressive leukodystrophy of unknown origin ... as likely as not is a factor contributing to her seizure disorder."  Logically, it does not necessarily follow that the Veteran's in-service seizures must be viewed to have been as likely as not manifestations of leukodystrophy; thus, the Board is unable to resolve the appeal on the basis of the December 2010 VA examination report's statement.  However, the relationship between the seizures and the leukodystrophy that is asserted in the December 2010 VA examination report substantially raises a critical unresolved question.  If (1) the Veteran is accepted to have had in-service onset of her current seizure disorder, and (2) the current seizure disorder has been contributed to by the leukodystrophy pathology, but (3) there is no clear indication as to whether the leukodystrophy itself was involved in the in-service onset of seizure disorder, then: based on all the available evidence and with medical expertise addressing the apparent uncertainty in this case, is it at least as likely as not that the Veteran's in-service seizures reflect in-service manifestation of her current leukodystrophy?  

After careful consideration and review of the evidence, the Board is unable to determine that any answer to this question is made apparent in the December 2010 VA examination report's discussion.  The examiner considered the seizure disorder to be "rather unusual" and attributed it to a pre-service head injury (apparently in approximately 1981, when the Veteran was approximately 16 years of age); the examiner also expressly determined that the seizure pathology nevertheless likely began during service and did not pre-exist service.  Thus, the December 2010 examiner essentially describes the seizure disorder as being partly a consequence of the pre-service head injury, but not an existing active disability until many years following that injury.  As the examiner separately indicates the leukodystrophy contributes to the seizure disorder, there arises the pertinent suggestion that the in-service onset of the active seizure disorder may be evidence of the leukodystrophy pathology during service as well.  The basis of the RO's grant of service connection for seizure disorder essentially commits the Board to finding that the seizure disorder first manifested during the Veteran's active duty service, and the December 2010 VA examiner (along with other medical evidence) suggests an interconnectedness of the seizure disorder and the leukodystrophy pathology.  The December 2010 VA examiner was unable to determine a specific etiology of the leukodystrophy (apart from characterizing it as "idiopathic"); he does not appear to have attempted to identify the timing of onset or earliest manifestations of this pathology. nor has he presented any opinion as to the likelihood that it manifested during service.

The December 2010 examiner discusses that the Veteran has apparently had notable functional decline since her childhood, discusses that the Veteran did not apparently have any cognitive deficits during military service, indicates that the Veteran's functioning was not significantly worse than it had been in 2000, and reports that the Veteran's account of the onset of many of her current leukodystrophy symptoms first became noticeable after the conclusion of her active duty service.  Beyond these observations, however, the December 2010 VA examiner presents no conclusion as to the likely timing of the onset of the leukodystrophy.  The Board is unable to discern whether the examiner considers it to be at least as likely as not that the Veteran's leukodystrophy had onset or its earliest manifestations during the Veteran's military service.

The medical questions at the core of this appeal appear to be highly complex and involve determinations of probability or likelihood addressing a pathology that is plainly not thoroughly understood and is of a somewhat mysterious medical etiology.  The Board is not competent to resolve these questions without competent medical evidence which addresses the matter.  The Board may not engage in its own medical analysis or interpret medical findings to draw its own conclusions on such questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must rely upon the medical expertise of appropriate competent professionals.  The Board recognizes that the December 2010 VA examiner may have been intentionally non-committal and ambiguous regarding the likely onset of the leukodystrophy in this case because of the high level of uncertainty with regard to the pathology's etiology and chronology.  However, in affording the Veteran's appeal its due consideration, the Board believes it is necessary to obtain a medical opinion that directly addresses whether it is at least as likely as not that the Veteran's leukodystrophy had its onset or earliest manifestation during the Veteran's military service;  this must include consideration of whether the established in-service onset of the Veteran's service-connected seizure disorder represents an 'at least as likely as not' indication of in-service manifestation of the leukodystrophy pathology.

To the extent that the Board's September 2009 remand directed that a VA examination report must specifically address whether it is "at least as likely as not (a 50% or higher degree of probability) that organic brain syndrome ... is etiologically related to service or to any event during service," the Board finds that this question is not adequately answered by the December 2010 VA examination report.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA examiner who authored the December 2010 VA examination report concerning the Veteran's claim of entitlement to service connection for organic brain syndrome / leukodystrophy, if available.  Otherwise, the Veteran should be scheduled for an appropriate new VA examination to determine the nature and etiology of the claimed organic brain syndrome / leukodystrophy.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims-file).

It is imperative that the claims file, to include all service treatment records and post-service treatment records, be reviewed in conjunction with the examination.  The appropriate examiner should then offer a response to the following (a clear and complete answer should be presented in the report):

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's organic brain syndrome or leukodystrophy is etiologically related to military service or to any event during military service?

In answering this question, the examiner is advised that service-connection has been established for the Veteran's seizure disorder, and VA accepts as an established fact that the Veteran's current seizure disorder first manifested at some point during the Veteran's military service.  The examiner is asked to specifically discuss the prior medical evidence (including multiple prior VA examination reports) indicating that some manner of medical relationship exists between the Veteran's seizure disorder and her leukodystrophy.  The examiner is asked to clearly and directly opine as to whether in-service manifestations of the seizure disorder were at least as likely as not (a 50% or higher degree of probability) manifestations of the leukodystrophy pathology, or whether leukodystrophy is otherwise shown to at least as likely as not (a 50% or higher degree of probability) have manifested or had onset during the Veteran's military service.

A rationale should be provided for all opinions expressed.

2.  To avoid further remand, the RO/AMC should review the examination report obtained and ensure that the requested findings and opinions have been reported.

3.  With regard to the issues of entitlement to increased initial disability ratings for  hypoactive sexual desire disorder and for seizure disorder, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the May 2011 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

4.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and her representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


